Citation Nr: 9927983	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  97-00 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
arthritis and osteochondritis of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from November 1967 through 
March 1968.  The present appeal ensues from a March 1996 
rating decision by the Department of Veterans' Affairs (VA) 
Regional Office in Huntington, West Virginia, that denied the 
benefit, sought on appeal.  The case subsequently was 
transferred to the Detroit, Michigan RO based upon a 
permanent change in the veteran's residency.


FINDINGS OF FACT

1. The veteran's service-connected left knee disability has 
not been shown to cause more than slight recurrent 
instability.

2.  The veteran has left knee arthritis, instability and 
motion inhibited by pain.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for arthritis and osteochondritis of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
§§ 4.1-4.14, 4.71a, Diagnostic Code 5257 (1998).

2.  The criteria for a separate 10 percent evaluation for 
minimal traumatic arthritis with painful motion have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 
4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that the evaluation assigned to his left 
knee disability does not reflect accurately the severity of 
his symptomatology.  The veteran's assertion of an increase 
in the severity of his left knee symptomatology is sufficient 
to establish a well-grounded claim for a higher evaluation 
pursuant to 38 U.S.C.A. § 5107 (West 1991).  Caffrey v. 
Brown, 6 Vet.App. 377, 381 (1994);  Proscelle v. Derwinski, 2 
Vet.App. 629, 631-2 (1992).  Having examined the record in 
support of this claim, the Board also finds that the VA has 
obtained and fully developed all relevant evidence necessary 
for the equitable disposition of the veteran's claim. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.1 (1998).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which an 
evaluation is based adequately portray the anatomical damage 
and functional loss with respect to all of these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate 

pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 
4.45. 

The RO has evaluated the veteran's left knee disability as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5003 and DC 5260.  However, the Board finds that the RO 
should have also evaluated the veteran's left knee disability 
under DC 5257.  Therefore, for ease of discussion, the Board 
will begin its analysis of this claim with a discussion of DC 
5257.  DC 5257 provides that a 10 percent evaluation is 
warranted for slight recurrent subluxation or lateral 
instability and a 20 percent evaluation is warranted for 
moderate recurrent subluxation or lateral instability.  In 
this case, for the reasons stated below, the Board believes 
that the veteran's left knee strain more nearly approximates 
a 10 percent evaluation under DC 5257, and that a separate 10 
percent evaluation is warranted for minimal traumatic 
arthritis of the left knee with painful motion under DC 5003 
and 38 C.F.R. § 4.59.  

The record reveals that the veteran underwent multiple VA 
examinations from January 1969 through May 1997.  The 
examination reports from these examinations reveal that the 
veteran suffered from instability of the left knee.  Also, in 
the examination report from the May 1997 examination, the VA 
examiner noted that he observed the veteran's knee buckle 
which almost caused the veteran to fall. While instability of 
the left knee has been noted, there is no evidence of record 
to show that the veteran's left knee instability is any more 
than slight.  Therefore, the veteran is not entitled to an 
evaluation in excess of 10 percent under DC 5257.  Likewise, 
the Board finds that the veteran is not entitled to an 
evaluation in excess of 10 percent for any other applicable 
diagnostic code.  In addition, an evaluation in excess of 10 
percent cannot be assigned pursuant to 38 C.F.R. §§ 4.40, 
4.45, as interpreted in DeLuca v. Brown, 8 Vet.App. 202, 204-
205 (1995), because DC 5257 

is not predicated on loss of range of motion.  See Johnson v. 
Brown, 9 Vet.App. 7, 9 (1996).  

The Office of General Counsel has issued two opinions 
indicating that a veteran who has arthritis and instability 
of the knee may be evaluated separately under Diagnostic 
Codes 5003 and 5257 provided additional disability is shown.  
VAOPGCPREC 23-97 (July 1, 1997) (23-97); VAOGCPREC 9-98 
(August 14, 1998) (9-98).  Additional disability is shown 
when a veteran meets the criteria for an evaluation under 
either DC 5260 or 5261, which include flexion limited to 60 
degrees or extension limited to 5 degrees, or when there is 
painful motion such that it adds to the actual limitation of 
motion shown under DC 5260 or DC 5261.  9-98 at 1-4.  A 
separate evaluation may also be granted under DC 5003 and 
38 C.F.R. § 4.59, when a veteran technically has full range 
of motion that is inhibited by pain.  9-98 at 4; see also 
Lichtenfels v. Derwinski, 1 Vet.App. 484, 488 (1991).  In 
this case, a separate evaluation is warranted based on a 
showing of arthritis, instability and motion inhibited by 
pain.  VA examination reports dated June 1992, December 1995 
and May 1997 confirm that the veteran has arthritis of the 
left knee.  In addition, the May 1997 VA examination report 
documents that the veteran has left knee instability.  
Finally, the VA examination report dated June 1992 reveals 
that the veteran had limitation of extension to 10 degrees, 
which would warrant a 10 percent disability evaluation under 
DC 5261.  A review of the record reveals that the veteran has 
not had limited extension of the left leg since June 1992.  
However, this does not preclude the veteran from receiving a 
separate evaluation under DC 5003 and 5257, because a 
December 1995 VA examination report shows that the veteran 
has some left knee limitation of motion secondary to pain.  
Accordingly, a separate evaluation for arthritis is warranted 
under DC 5003 and 38 C.F.R. § 4.59. 

The veteran is not entitled to an evaluation in excess of 10 
percent pursuant to 38 

C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet.App. at 206, because 
there is no evidence that his left knee pain causes 
functional loss other than the limitation of motion already 
noted.  


ORDER

An evaluation in excess of 10 percent for arthritis and 
osteochondritis of the left knee is denied.

A separate 10 percent evaluation for minimal traumatic 
arthritis of the left knee is granted.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

